Citation Nr: 1015822	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of the case was 
subsequently transferred to the RO in Wichita, Kansas.  In 
June 2008, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.

In December 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claims (as reflected in a 
December 2009 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

In this case, the Veteran contends that he has fibromyalgia 
and peripheral neuropathy of the upper and lower extremities 
as a result of an in-service arm injury.  The Board notes 
that service medical records are negative for complaint, 
treatment, or diagnosis of fibromyalgia or peripheral 
neuropathy of the upper or lower extremities, but that 
records show the Veteran sustained a left humeral shaft 
fracture in a May 1966 automobile accident that subsequently 
required open reduction and internal fixation due to delayed 
union.  Records also show bone was harvested from the left 
iliac crest and from the right tibia.  VA treatment records 
dated in September 2004 noted a medical history including 
fibromyalgia without opinion as to etiology.  A May 2006 VA 
examiner noted the Veteran had a bilateral carpal tunnel 
release at the Oklahoma City VA Medical Center in 
approximately 1996.  At his personal hearing in June 2008, 
the Veteran also reported that a nerve conduction study had 
been completed within the past year at the Topeka, Kansas, VA 
medical clinic.  The reports of that treatment are not 
included in the record.  The Veteran also noted he had 
received treatment at an Indian clinic, but identified no 
specific treatment. 

The December 2008 Board remand requested the RO obtain these 
outstanding VA and private treatment records for inclusion 
into the file.  A January 2009 RO letter to the Veteran 
requested information for all medical care providers who have 
treated the Veteran for peripheral neuropathy or 
fibromyalgia.  No answer was received.  Although the RO 
obtained VA imaging reports dated from April 2007 to August 
2008, there were no accompanying progress reports.  The 
imaging reports also contained no record of any nerve 
conduction study in the previous year.  It does not appear 
that the Veteran was notified of these developments.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

An April 2009 VA interoffice email memo refers to a February 
2003 VA treatment record which reported that there were not 
enough tender points on examination for a diagnosis of 
fibromyalgia.  As VA treatment records between July 2002 and 
January 2004 are not found within the claims file, this 
information indicates that there are outstanding VA treatment 
records relating to the Veteran's fibromyalgia diagnosis. 

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159. For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile.  38 C.F.R. § 
3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for fibromyalgia or 
peripheral neuropathy.   After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Appropriate 
efforts should be taken to obtain any 
pertinent VA treatment records dated 
between July 2002 and January 2004 and 
from April 2007 to the present, to include 
a nerve conduction study dated in 2007 or 
2008 performed at the Topeka VAMC.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

